Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 1 of 6

Approved: (M+ [Gin——___

 

 

 

 

 

Litdsey Keenan , = eatcinalalhaesnipeiasniet
Assistant United States Attorney USDC SDNY
DOCUMENT
Before: THE HONORABLE PAUL E. DAVISON ET] ECTRONICALLY PILED
United States Magistrate Judge DOC # at
Southern District of New York teresa be maf me nce pe eee
pat FEED: | 2c lct | |
eee ee ee Le CX bn ot teenie ide etsy teem ives eeicimeeaenten
COMPLAINT

UNITED STATES OF AMERICA
: Violations of
- WW. - : 18 U.S.C. §§ 1349,
: 1028A, and 2
ELIZABETH BUCKLEY,
COUNTY OF OFFENSE:
WESTCHESTER

Defendant. Imes

SOUTHERN DISTRICT OF NEW YORK, ss.:

KEVIN GONYO, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI") and charges as follows:

COUNT ONE
(Conspiracy to Commit Bank Fraud)

The Scheme To Defraud

 

1. From at least in or about March 2019 up to and
including at least in or about June 2019, in the Southern
District of New York and elsewhere, ELZABETH BUCKLEY, the
defendant, and others known and unknown, participated ina
fraudulent scheme whereby they stole means of identification
from various individuals and used the stolen means of
identification to make fraudulent bank and credit card
transactions at various financial institutions, including banks
in Westchester County, New York.

Statutory Allegation

 

2. From at least in or about March 2019 up to and
including at least in or about June 2019, in the Southern
District of New York and elsewhere, ELIZABETH BUCKLEY, the

 
Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 2 of 6

defendant, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit bank fraud, in violation
of Title 18, United States Code, Section 1344,

3. Tt was a part and object of the conspiracy that
ELIZABETH BUCKLEY, the defendant, and others known and unknown,
willfully and knowingly, would and did execute and attempt to
execute a scheme and artifice to obtain moneys, funds, credits,
assets, securities, and other property owned by, and under the
custody and control of a financial institution, by means of
false and fraudulent pretenses, representations, and promises,
in violation of Title 18, United States Code, Section 1344(2).

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Aggravated Identity Theft)

4. From at least in or about March 2019 up to and
including at least in or about June 2019, in the Southern
District of New York and elsewhere, ELIZABETH BUCKLEY, the
defendant, knowingly did transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Title
18, United States Code, Section 1028A(c), to wit, during and in
relation to the bank fraud conspiracy charged in Count One of
this Complaint, BUCKLEY used the means of identification of
another person, including the person’s name, without the
person's consent, to obtain funds from that person’s bank
account.

(Title 18, United States Code, Sections 1028A(a) (1),
1028A(b) and 2.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

5. I am a Special Agent with the FBI. I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, my conversations with
other law enforcement officials, and my examination of various
reports and records. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all of the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions, statements, and conversations of others are

 
Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 3 of 6

reported herein, they are reported in substance and in part,
except where otherwise indicated.

Account-1

6. Based on my review of a report from the Farmington,
Connecticut Police Department, I have learned that on or about
March 21, 2019, a victim (“Victim-1”) reported that her purse,
including her credit cards, driver's license, and social
security card, were stolen from her car.

7. Based upon my review of documents from TD Bank, I have
learned the following:

a. On or about March 23, 2019, an individual opened
a checking account (*Account-1”) at the TD Bank branch on
Mamaroneck Avenue in White Plains, New York.

b. As a means of identification to open Account-1,
the individual provided a bank employee Victim-1's driver's
license and social security card.

Cc. TD Bank issued a debit card in Victim-l’s name,
which allowed access to the funds in Account-i1.

d. On or about March 25, 2019, the debit card
associated with Account-1 was used to pay for a hotel room at
the Courtyard Marriott, in Tarrytown, New York.

e, On or about March 25, 2019, cash deposits were
made into Account-1 at automatic teller machines in White
Plains, Elmsford, and Yonkers, New York.

£. On or about March 30, 2019, the debit card
associated with Account-1 was used to pay for a rental car at
the Westchester airport in Harrison, New York.

8. Based on my conversations with Victim-1, I have
learned that Victim-1 was unaware that Account-1 existed until a
debt collection agency contacted her about the account in or
about July 2019, at which time Account-1 had a negative balance.

9. On or about August 19, 2019, I spoke to Victim-1, who
told me, in substance and in part, the following: she did not
authorize anyone to open Account-1 on her behalf; the debit card
associated with Account-1 was fraudulently obtained; and all
activity on Account-1 was fraudulent.

 
Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 4 of 6

Account-2

10. Based on my review of a report from the Norwalk,
Connecticut Police Department, I have learned that on or about
May 10, 2019, a victim (“Victim-2”"} reported that her purse,
which contained her driver’s license, credit cards, and various
receipts, was stolen from her car.

11. Based on my review of documents from TD Bank, I have
learned the following:

a. On or about June 27, 2019, at a TD Bank branch in
Stamford, Connecticut, an individual used a withdrawal slip to
withdraw $2,600 from a bank account (*Account-2") in Victim-2’s
name. To effect the withdrawal, the individual provided a bank
teller Victim-2’‘s driver’ slicense.

b. On or about June 27, 2019, at a TD Bank branch in
Darien, Connecticut, an individual used a withdrawal slip to
withdraw $1,300 from Account-2. To effect the withdrawal, the
individual provided a bank teller Victim-2’‘s driver’s license.

Cc. On or about June 28, 2019, at a TD Bank branch in
Norwalk, Connecticut, an individual used a withdrawal slip to
withdraw $3,500 from Account-2. To effect the withdrawal, the
individual provided a bank teller Victim-2's driver’s license.

d. On or about June 28, 2019, at a TD Bank branch in
Bridgeport, Connecticut, an individual used a withdrawal slip to
withdraw $3,200 from Account-2. To effect the withdrawal, the
individual provided a bank teller Victim-2’s driver's license.

e. On or about June 28, 2019, at a TD Bank branch in
West Haven, Connecticut, an individual used a withdrawal slip in
an attempt to withdraw $3,200 from Account-2. The individual
left the bank drive through lane during the course of the
transaction, leaving behind the completed withdrawal slip and
Victim-2's driver's license.

12. Based on my conversations with Victim-2, I have
learned that Account-2 belongs to Victim-2. Victim-2 stated, in
substance and in part, that she did not authorize the cash
withdrawals referenced in Paragraph 10 above, and she identified
each of the withdrawals, which total approximately $10,600, as
fraudulent.

 
Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 5 of 6

13. I am familiar with the appearance of ELIZABETH
BUCKLEY, the defendant, based on my personal interaction with
her over the course of interviews conducted on June 29, 20139,
July 25, 2019, and August 20, 2019.

14. I have reviewed surveillance footage provided by TD
Bank, and I have compared the appearance of the individual who
opened Account-1 on or about March 23, 2019, with the appearance
of ELIZABETH BUCKLEY, the defendant, and I am confident they are
the same person.

15. I have reviewed surveillance footage provided by TD
Bank, and I have compared the appearance of the individual who
conducted the cash withdrawal from Account-2 in Norwalk,
Connecticut, on June 28, 2019, with the appearance of ELIZABETH
BUCKLEY, the defendant, and I am confident they are the same
person.

16, On or about June 29, 2019, ELIZABETH BUCKLEY, the
defendant was arrested for violations of New York Penal Law §§&
165.45[2], 165.40, 145.00[1], and 155.30([4]. I participated in
the arrest. BUCKLEY waived Miranda, and stated the following,
in substance and in part:

a. Beginning in or about March 2019, BUCKLEY
traveled to the New York area from Florida with other
individuals to participate in a check cashing fraud.

b. BUCKLEY and her co-conspirators broke into
vehicles parked at gyms and other businesses and stole purses
from the vehicles.

Cc. BUCKLEY and her co-conspirators used the
identification, checks, and credit cards found in the stolen
purses to make fraudulent transactions at banks and retailers.

17. On or about June 29, 2019, ELIZABETH BUCKLEY, the
defendant, consented to a search of her car, which contained
identification and credit cards for at least six individuals,
including four of Victim-2’s debit cards.

18. On or about June 29, 2019, ELIZABETH BUCKLEY, the
defendant, provided consent for a search of her cellphone.
BUCKLEY’s Google location data reflected her presence at the TD
Bank branches in Stamford and Darien, Connecticut on June 27,
2019, and Norwalk, Bridgeport, and West Haven Connecticut on

 
Case 7:19-mj-08113-UA Document1 Filed 08/28/19 Page 6 of 6

June 28, 2019, the dates of the fraudulent withdrawals described
in Paragraph 10 above.

19. Based on my training, experience, and review of open
source material, I have learned that TD Bank was insured by the
Federal Deposit Insurance Corporation from at least on or about
June 27, 2019 through at least on or about June 28, 2019.

WHEREFORE, the deponent respectfully requests that a
warrant be issued for the arrest of the defendant, and that she
be arrested, and imprisoned or bailed, as the case may be,

ALG —,
eV CONE
Spetial A

Federal Bureau of Investigation

ern to before me this
EOdayof August—2019

See

~ a
THE HOMORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

\

 

 
